460 F.2d 1066
UNITED STATES of America, Plaintiff-Appellee,v.John Anthony BOBO, Defendant-Appellant.
No. 71-3492 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
June 6, 1972.Rehearing Denied July 3, 1972.

Before BELL, DYER and CLARK, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1  ,2


*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of N. Y., 431 F.2d 409, Part I (5th Cir. 1970)


1
 See N. L. R. B. v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)


2
 Appellant was convicted on two counts of transporting in interstate commerce a stolen automobile, knowing the same to have been stolen, in violation of 18 U.S. C.A. Sec. 2312.  We find no merit in his contentions that: (1) hearsay evidence was improperly admitted upon several elements of the offenses charged, (2) the court's charge was prejudicial, (3) the court committed reversible error in commenting upon the character of appellant, and (4) the court abused its discretion in sentencing appellant